Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kelvin Liu on March 1, 2022 .
The application has been amended claims as follows:
1 (currently Amended ). A system comprises: 
an alcohol detecting device; 
a photographing device; and  
5a locking device; 
wherein the alcohol detecting device comprises: 
a storage device; 
a microprocessor; and
 the storage device storing one or more programs that, when executed by the 10microprocessor, cause the microprocessor to:
 receive a blood alcohol content value of a driver of a vehicle by making contact with the skin of the driver 
determine whether the blood alcohol content value exceeds a first predetermined value;  
of the driver when the blood alcohol content value exceeds the first predetermined value; and 
Page 20 of 26send the alcohol concentration exceeding information to the locking device to lock the vehicle when the blood alcohol content value exceeds the first predetermined value
determine whether the blood alcohol content value exceeds a second predetermined value; send emergency care information to the server when the blood alcohol content value exceeds the second predetermined value.
Claim 5. (canceled)
 8. (currently Amended ) A drunken driving detecting method applicable in an alcohol detecting device, the 10alcohol detecting device comprising a sensor, the method comprising:
 detecting a blood alcohol content value of a driver of a vehicle by making contact with the skin of the driver by the sensor;
 determining whether the blood alcohol content value exceeds a first predetermined value; sending alcohol concentration exceeding information to a photographing device to record a video of the driver and to 15a locking device when the blood alcohol content value exceeds the first predetermined value;
 determining whether the blood alcohol content value exceeds a second predetermined value; 
and Page 22 of 26sending emergency care information to a server when the blood alcohol content value exceeds the second predetermined value.  
13. (currently Amended )  A non-transitory storage medium having stored thereon instructions that, when Page 23 of 26executed by a microprocessor of an alcohol detecting device, causes the processor to perform drunken driving detecting method, the alcohol detecting device comprises a sensor, the method comprising: 
 by making contact with the skin of the driver by the sensor;
  5determining whether the blood alcohol content value exceeds a first predetermined value; sending alcohol concentration exceeding information to a photographing device to record a video of the driver and to a locking device when the blood alcohol content value exceeds the first predetermined value;  
10determining whether the blood alcohol content value exceeds a second predetermined value; and sending emergency care information to a server when the blood alcohol content value exceeds the second predetermined value.


Allowable Subject Matter
	Claims 1-17 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Takahashi (US Pub No. 20090090577) directed to an anti-drunk driving apparatus for a vehicle including an alcohol drinking determination device which determines whether or not a first person seated in a driver's seat is drunk; a driving restriction device which restricts driving of the vehicle in a case where it is determined that the first person seated in the driver's seat is drunk by the alcohol drinking determination device; a driving intention presumption device which presumes whether or not a second person seated in the driver's seat has an intention to drive; a photograph device which photographs the faces of the first and second persons; and a person identification device which determines whether or not the first and second persons are the same by comparing their faces in images, wherein if it is determined that the first and the second persons are not the same, the driving restriction device restricts driving of the vehicle . 

determine whether the blood alcohol content value exceeds a second predetermined value; send emergency care information to the server when the blood alcohol content value exceeds the second predetermined value. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 8 and 13.  Accordingly claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687